Citation Nr: 0210712	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for myotonia, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from April 1987 to June 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).  This case was previously 
before the Board in September 1998 and March 2000 at which 
times it was remanded to the RO for further development.


FINDINGS OF FACT

1.  The veteran has a neurologic disorder manifested by 
complaints of muscle weakness and stiffness, particularly 
during temperature changes and after exercise, and abnormal 
electromyography studies suggestive, but not diagnostic, of 
myotonia.

2.  Examiners have not observed fasciculations or actual 
myotonic muscle response, nor have they been able to induce 
actual muscle weakness.

3.  Motor and sensory examinations are normal, and doctors 
have characterized the veteran's disability as mild.

4.  The evaluation of the veteran's service-connected 
neurologic disorder is not so complex or controversial as to 
require an opinion by an independent medical expert.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for myotonia have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(a), 4.1, 4.3, 4.7, 4.10, 4.27, 4.124a, and 
Diagnostic Code (DC) 8105 (2001).

2.  The opinion of an independent medical expert, on the 
issue of the evaluation of the veteran's service-connected 
neurologic disorder, is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.328, 20.901 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records include a 1992 Medical 
Evaluation Board report that noted his complaint of muscle 
stiffness and spasm after exercise.  During hospitalization 
for evaluation, muscle strength was 5/5 in all extremities, 
without fasciculations, and sensation was normal.  However, 
electromyography showed diffuse myotonic discharges in all 
muscle groups sampled, and the impression was diffuse muscle 
membrane irritability consistent with myotonia.

In January 1994, service connection was granted for myotonia 
and a 10 percent evaluation was assigned.  In April 1996, the 
veteran claimed an increased rating, a claim denied in July 
1996.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of this appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  This act 
identifies and describes duties on the part of VA to advise a 
claimant of the evidence needed to substantiate a claim and 
to help a claimant obtain that evidence.  38 U.S.C.A. 
§§ 5103, 5103A.  The duties to notify and assist claimants 
have been implemented by regulations published at 66 Fed. 
Reg. 45620 (Aug. 29, 2001).

The veteran in this case was issued a Statement of the Case 
(SOC) in November 1996 and Supplemental SOCs in March 1998, 
August 1999, and November 2001.  These statements set out the 
applicable law and regulations, list the evidence that had 
been considered, and explain why the evidence did not warrant 
an increased evaluation.  In September 1998, pursuant to the 
Board remand issued earlier that month, the RO asked the 
veteran to identify health care providers who had treated his 
neurologic disorder, but he failed to respond.  At the 
veteran's request, a hearing was scheduled for May 2001 but, 
in April 2001, his representative said the veteran no longer 
wished to testify, but did wish to submit additional 
evidence.  In a December 2001 letter, the RO provided notice 
of the VCAA, asked the veteran if there was any evidence he 
wished to have considered that had not already been obtained, 
and offered to help him get such evidence.  In an April 2002 
letter, the RO noted that the veteran canceled the hearing he 
previously requested, and that, when he did so, he indicated 
that he wished to submit additional evidence.  The RO asked 
that such evidence be submitted within 60 days, but none was 
received.  Finally, in July 2002, the RO advised the veteran 
that his case was being sent to the Board, and invited him to 
submit any additional evidence he had directly to the Board.  
However, he has not done so.

The RO has obtained the veteran's service medical records and 
all of his VA examination reports and treatment records.  
Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  In this 
regard, the record shows that the veteran was notified in 
April 1999 that he was to be examined by a certain VA 
physician in May 1999, but the examination report on file 
dated in May 1999 is from a different physician.  After 
making inquiries to the VA medical facility regarding any 
other examination reports, the VA medical facility informed 
the RO that there were no additional medical reports 
available.  Accordingly, since there is no probative evidence 
not of record, it is not possible for VA to notify the 
veteran of evidence he should obtain and evidence VA would 
attempt to obtain.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

In evaluating the veteran's myotonia, the Board initially 
notes that it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Further, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back to the incurrence of disability are considered.  
38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability, and those specific ratings are generally 
considered adequate to compensate for considerable loss of 
working time due to exacerbations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  When there is a question as to 
which of two evaluations should be assigned, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, the 
lower evaluation is assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Here, the veteran has been granted service connection for 
myotonia.  That is not a condition listed in the VA Schedule 
for Rating Disabilities.  When an unlisted condition is 
encountered, it may be evaluated under the rating criteria 
for a disorder in which the functions affected, the anatomic 
localization, and the symptomatology, are closely related and 
analogous.  38 C.F.R. § 4.20.  The decision as to which 
diagnostic code is applicable in a given case is for the RO 
and the Board.  Bierman v. Brown, 6 Vet. App. 125 (1994).  
However, the rationale for selecting a specific diagnostic 
code must be fully explained.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The veteran's neurologic disorder has been evaluated under 
38 C.F.R. § 4.124a, DC 8105 (Sydenham's chorea).  Chorea is 
defined as "the ceaseless occurrence of a wide variety of 
rapid, highly complex, jerky, dyskinetic movements that 
appear to be well coordinated but are performed 
involuntarily."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 323 (28th 
ed. 1994).  Myotonia is defined as "dystonia involving 
increased muscular irritability and contractility with 
decreased power of relaxation."  Id. at 1095.  Dystonia, in 
turn, is defined as "dyskinetic movements due to disordered 
tonicity of muscle."  Id. at 519.  Considering that chorea 
and myotonia are both neurologic disorders manifested by 
dyskinetic movements, the evaluation of myotonia under DC 
8105 by analogy is appropriate.  38 C.F.R. § 4.20.

Under the provisions of DC 8105, a 100 percent evaluation is 
warranted if the disorder is pronounced, a progressive grave 
type; an 80 percent evaluation is warranted if it is severe; 
a 50 percent evaluation is warranted if it is moderately 
severe; a 30 percent evaluation is warranted if it is 
moderate; and a 10 percent evaluation is warranted if it is 
mild.  38 C.F.R. § 4.124a.

In this case, the initial VA examination report in November 
1993 notes that while in service the veteran complained of 
muscle stiffness, but gave no history of typical myotonic 
phenomena or muscle dystrophy.  Ophthalmology examination was 
negative for cataracts, a muscle biopsy was negative, and 
there was no family history of myotonia, flower cataracts, or 
premature baldness, but myotonia was diagnosed on the basis 
of electromyography.  The veteran had no complaint of 
generalized weakness, but said his muscles occasionally 
became stiff during cold weather.  On examination sensation 
was intact, except for some slight dysesthesia on the ulnar 
distribution on the left, and motor was 5/5 throughout.  
There was no myotonic phenomena, no fasciculations, and no 
other change in muscle tone or mass.  The diagnoses were 
episodic myotonic phenomenon and myotonic phenomenon by 
electromyography.

A detailed report of a March 1994 VA neurologic examination, 
that included electromyography, noted abnormal needle-
insertion activity.  An extensive clinical evaluation was 
remarkable only for the possibility of slight ptosis and 
slight weakness of the deltoids and neck flexors.  The 
impression was electrical myotonia and clinical myotonia by 
history, worsened by cold, and after but not during exercise.

April 1994 VA electromyography showed evidence of mild 
myotonia that did not clearly worsen with cooling of the 
hand.  The examiner said that test results did not fit the 
classical pattern for paramyotonia congenita, and he did not 
render a diagnosis.

At a November 1995 VA neurologic examination by the examiner 
who conducted the one in March 1994, the veteran reported 
muscle stiffness with cold weather or exertion.  The examiner 
said that muscle stiffness was not seen clinically.  Findings 
revealed full power in the deltoids, biceps, triceps, wrist 
and finger extensors, hand intrinsic muscles, hip flexors, 
adductors and abductors, quadriceps, hamstrings, anterior 
tibialae, gastrocnemii, neck flexors and extensors, eye and 
lip closure, and tongue.  Motor and sensory conduction 
studies of the ulnar nerve were normal; electromyography 
again showed mild to marked needle insertion activity, but 
not true myotonia.  The examiner noted that the veteran had 
subjective complaints, but few objective signs.

At a December 1996 VA neurologic examination, the examiner 
noted the veteran's medical and family history, and his 
complaint of muscle stiffness during cold weather and after 
exercise, and commented that the veteran's neurologic 
disorder was not completely understood, but closely resembled 
myotonic dystrophy or paramyotonia congenita.  On examination 
speech, mental status, gait, and mobility were intact.  
Sensation was intact, strength was 5/5, tone was unchanged, 
and myotonia was not induced by percussion.

A September 1997 VA outpatient record from the Persian Gulf 
neurology clinic reflects the veteran's continuing complaints 
of muscle pain and stiffness, as well as weakness episodes, 
particularly with cold weather and exercise.  He was assessed 
as having myotonia.

A VA outpatient clinic note dated in December 1997 shows that 
the veteran was being seen for a routine primary care visit, 
and reflects his report of intermittent cramps affecting his 
ability to walk, eat, move, etc.  The note indicates that he 
worked at the post office.  Neurological findings were non 
focal to the physician, with no motor abnormalities.  

At a May 1999 VA neurologic examination, the veteran reported 
muscle stiffness with exhaustion, when going from a cold to a 
warm environment and, occasionally, upon awakening.  He also 
reported that it was hard to move when he was frightened, 
such as on a high bridge.  On examination, movements of the 
face were symmetric, strength was good in all muscle groups 
tested, sensation was intact in all extremities, and reflexes 
were active and symmetric.  The veteran was able to jog, bend 
and squat easily.  There were no fasciculations on 
examination, and the examiner was unable to induce myotonia 
by using the hammer or by startling him with his eyes closed.  
The veteran was diagnosed as having history of unusual single 
extremity or generalized muscle stiffening (myotonia), most 
reliably produced by change from cold to warm environment.

At a November 2000 VA neurologic examination, the veteran 
said he had worked for the post office since 1994.  He 
reported muscle stiffness in the thighs, calves, hands and, 
to a lesser extent, in the arms.  This symptom did not 
interfere with walking, but he had been advised not to lift 
heavy objects.  After exercise, or when going from a cold to 
a warm environment, he noted a cramping sensation that was 
not painful in the hands and thighs and which dissipated in a 
minute or two.  He did not give a history of weakness on 
repetitive motion, or of an inability to hold his eyes open, 
or of trouble swallowing or speaking, or of spasmodic jerks 
or choreiform movement.

On examination, gait was normal, deep tendon reflexes were 
symmetric, and sensation was intact throughout.  Strength was 
good in all muscle groups, was maintained against resistance, 
and there was no fatigue with exercise or repeated motions.  
Neither strength testing nor percussion induced 
fasciculations, cramping, or weakness.  The diagnosis was 
myatonia, mild the majority of the time, able to maintain his 
job, but at a reduced level of activity function with a 
normal neurologic examination.

In light of the evidence detailed above, the veteran's 
service-connected myotonia does not approximate a higher than 
10 percent evaluation.  At the time of his separation from 
service, the veteran reported muscle stiffness and weakness 
induced by exercise and by moving from a cold to a warm 
environment.  Myotonia was diagnosed by electromyography, but 
neurologic examination was unremarkable.  Currently, the 
veteran reports the same symptoms, the same signs are 
demonstrated by electromyography, and neurologic examination 
is still unremarkable.  As evidenced by the findings at the 
May 1999 and November 2000 VA neurologic examinations, 
strength was good in all muscle groups and there were no 
fasciculations on examination.  The examiner in May 1999 was 
unable to induce myotonia by percussion, and the examiner in 
November 2000 diagnosed the veteran as having mild myatonia 
the majority of the time with a normal neurologic 
examination.  In view of these findings, an evaluation 
greater than 10 percent is simply not warranted.

In the September 1996 Notice of Disagreement, the veteran's 
representative requested an opinion by an independent medical 
expert.  Such an opinion may be sought where the medical 
issues involved in a claim are complex or controversial.  38 
U.S.C.A. §§ 5109, 7109; 38 C.F.R. §§ 3.328, 20.901.  Here, 
such an opinion might be helpful to the veteran or to his 
understanding of his neurologic disorder, but it would have 
no bearing on the evaluation of it.  This is so because the 
evaluation is based on manifestations of the service-
connected disorder, not on its diagnosis or treatment.  As 
such, manifestations of the veteran's neurologic disorder, 
most notably painless cramping going from cold to warm 
temperatures and after exercise are clearly delineated in the 
examination reports.

Based on the foregoing, the Board finds that the claim for an 
evaluation higher than 10 percent for the veteran's service-
connected myotonia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an evaluation greater than 10 percent for the 
veteran's service-connected myotonia is denied.



		
	ANNE M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

